DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “a controller … configured to actuate” in claims 5, 10, and 17 is not considered to invoke 35 U.S.C. 112(f), since in the context of the claims and specification, one of ordinary skill in the art would interpret the term “controller” as a hardware device configured to direct command outputs and receive data inputs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida (WO 2020/174753 A1), with support provided by Sun et al. (US Pat. No. 10,087,772 B2).
Regarding claim 1, Ishida discloses a compressor (1) of a gas turbine (100) with negative coefficient of thermal expansion case material (A) (Pg. 6, ln 6-19 and 27-29, and Pg. 7, ln 44 – Pg. 8, ln 
Regarding claim 2, Ishida further discloses that said air is configured to warm said inner case comprising the negative coefficient of thermal expansion (see in re claim 1) and cause a contraction of the inner case (negative expansion in the circumferential direction, see in re claim 1) and reduce the tip 
Regarding claim 6, Ishida further discloses that said negative coefficient of thermal expansion case material (A) is configured as a ring (Pg. 7, ln 44-45) configured to produce a symmetric response to the case (see Fig. 2, Pg. 6, ln 11-12 and Pg. 6, ln 27-29; here, since the inner case is tubular and symmetric about the axis Am, and since the case is formed by the annular negative coefficient of thermal expansion material (A), it follows that the material (A) is also constructed symmetrically about the axis Am, and thus is configured to produce a symmetric response to the case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 3, 7-8, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Botje (US Pat. No. 2,994,472).
Regarding claim 3, Ishida discloses the compressor with negative coefficient of thermal expansion case material according to claim 1.  
Ishida fails to teach a collection manifold fluidly coupled to a distribution manifold fluidly coupled to said inner case comprising the negative coefficient of thermal expansion.
Botje exhibits a tip-clearance control system for maintaining minimum tip clearances between a compressor blade (22) and a case (13) during all phases of compressor operation (Col. 1, ln 52-56), the system comprising a collection manifold (the assembly of 31-38) fluidly coupled to a distribution manifold (27) fluidly coupled to said inner case (Fig. 1 and Col. 2, ln 33-57) and configured to heat the inner case by channeling hot turbine discharge gases to flow over the radially outer surface of the inner case (Fig. 1 and Col. 2, ln 58-69).  Botje teaches that the heating flow can be controlled so that the rates of growth of both the stationary and rotating components are essentially the same, thereby allowing the minimum tip clearance to be maintained (Col. 1, ln 52-56 and 67-70).
Because Ishida and Botje both describe tip-clearance control systems for maintaining minimum tip clearances in compressors, and since, while the inner case of Ishida is configured to exhibit minimal change in diameter during heating, Ishida does teach that slight changes in diameter may be exhibited (Pg. 8, ln 8-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Ishida to include the collection manifold fluidly coupled to a distribution manifold fluidly coupled to the inner case and configured to heat the 
Regarding claim 7, Botje teaches that said air is selected from the turbine air (Fig. 1 and Col. 2, ln 58-69).
Regarding claim 8, the proposed combination exhibits the gas turbine engine as claimed, since Ishida discloses a gas turbine engine having a tip clearance responsive to a tip clearance responsive to a negative coefficient of thermal expansion material (see in re claim 1), comprising an inner case, a blade, and a tip clearance as claimed (see in re claim 1), and Ishida is modified by Botje to include a collection manifold and distribution manifold configured as claimed (see in re claim 3).  
Regarding claim 13, Botje teaches that said air is selected from the turbine air (Fig. 1 and Col. 2, ln 58-69).
Regarding claim 14, the proposed combination exhibits process for maintaining a tip clearance of a compressor as claimed, since Ishida discloses the configuration (and thereby the step of configuring it) of an inner case with negative coefficient of thermal expansion material and a compressor blade tip clearance, as claimed (see in re claim 1), and Ishida is modified by Botje to include a collection manifold and distribution manifold configured to be fluidly coupled as claimed (see in re claim 3) and configured to direct air as claimed in order to change the tip clearance responsive to heat transfer between the negative coefficient of thermal expansion material and said air, as claimed (see in re claim 3).  Since Ishida as modified by Botje exhibits the configuration for coupling the manifolds to the inner casing and directing air as claimed, it follows that the proposed combination also teaches these method steps, 
Regarding claim 15, the proposed combination exhibits that said air heats said negative coefficient of thermal expansion material, since the heating air of Botje is channeled to the inner case of Ishida, which is formed of negative coefficient of thermal expansion material (see in re claim 3).
Regarding claim 19, Botje teaches that said air is selected from the turbine air (Fig. 1 and Col. 2, ln 58-69).
Claim(s) 3-5, 7-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Lewis (US Pat. Pub. No. 2011/0229306 A1).
Regarding claim 3, Ishida discloses the compressor with negative coefficient of thermal expansion case material according to claim 1.  
Ishida fails to teach a collection manifold fluidly coupled to a distribution manifold fluidly coupled to said inner case comprising the negative coefficient of thermal expansion.  
Lewis exhibits (Fig. 13) a system for clearance control of gas turbine rotor blade tips ([0001]), the system comprising a collection manifold (intake wall 39’, forming chamber E’) fluidly coupled to a distribution manifold (36) fluidly coupled to said inner case (31) and configured to heat the inner case by channeling hot air to flow over the radially outer surface of the inner case (Fig. 13, [0038], [0065], ln 1-2, and [0078]).  Here, a valve (42) is fluidly coupled between said collection manifold and said distribution manifold, said valve configured to control a flow of air over the inner casing ([0078]), and a controller is coupled to said valve, said controller configured to actuate said valve to control the air flow rate to change the tip clearance by changing the temperature of the inner case ([0039]). Lewis teaches that it is common practice on aeroengines to control tip clearance by controlling the temperature of the case directly outboard of the tips of the rotor blades ([0005]), and also teaches that the use of manifolds (ducts) which channel gas to impinge on the case and which are openable/closable via valves allows the 
Because Ishida and Lewis both describe tip-clearance control systems for gas turbine engines, and since, while the inner case of Ishida is configured to exhibit minimal change in diameter during heating, Ishida does teach that slight changes in diameter may be exhibited (Pg. 8, ln 8-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Ishida to include the collection manifold fluidly coupled to a distribution manifold fluidly coupled to the inner case and configured to heat the inner case by channeling gas from the main gas path to flow over the radially outer surface of the inner case, with a valve and a controller configured to actuate said valve to control the air flow rate to change the tip clearance by changing the temperature of the inner case, as taught by Lewis, in order to provide a means of quickly and controllably varying the temperature of the inner case so that, insofar as the inner case does thermally expand or contract in diameter, its rate of growth may be controlled by matching the heating rate of the disk and blades during transient events to ensure that minimal tip clearance is maintained, as described by Lewis ([0024-0025], [0078], and [0081]).
Regarding claim 4,
Regarding claim 5, Lewis teaches in the above modification a controller coupled to said valve, said controller configured to actuate said valve to control the air flow rate to change the tip clearance by changing the temperature of the inner case (see in re claim 3).  Since Ishida discloses that the inner case is formed of negative thermal expansion coefficient material (see in re claim 1), the proposed combination exhibits the claimed structure.
Regarding claim 7, Lewis teaches in the above modification that said air is drawn from radially inside the inner case (Lewis, Fig. 13 and [0078]), which in the configuration of Ishida is compressor cooling air from the main gas flow path (Ishida, Fig. 2). 
Regarding claim 8, the proposed combination exhibits the gas turbine engine as claimed, since Ishida discloses a gas turbine engine having a tip clearance responsive to a tip clearance responsive to a negative coefficient of thermal expansion material (see in re claim 1), comprising an inner case, a blade, and a tip clearance as claimed (see in re claim 1), and Ishida is modified by Lewis to include a collection manifold and distribution manifold configured as claimed (see in re claim 3).
Regarding claim 9, Lewis teaches in the above modification a valve fluidly coupled between said collection manifold and said distribution manifold, said valve configured to control said flow of air over the inner case (see in re claim 3).  Since Ishida discloses that the inner case is formed of negative thermal expansion coefficient material (see in re claim 1), the proposed combination exhibits the claimed structure.
Regarding claim 10, 
Regarding claim 12, Ishida discloses that said negative coefficient of thermal expansion material comprises a case support ring, since the inner case (30) of Ishida supports the outer case (12) of the compressor (see Fig. 2), and the inner case of Ishida is formed of the negative coefficient of thermal expansion material (see in re claim 1), thereby the negative coefficient of thermal expansion material is formed as a case support ring to the outer case (12).
Regarding claim 13, Lewis teaches in the above modification that said air is drawn from radially inside the inner case (Lewis, Fig. 13 and [0078]), which in the configuration of Ishida is compressor cooling air from the main gas flow path (Ishida, Fig. 2).
Regarding claim 14, the proposed combination exhibits process for maintaining a tip clearance of a compressor as claimed, since Ishida discloses the configuration (and thereby the step of configuring it) of an inner case with negative coefficient of thermal expansion material and a compressor blade tip clearance, as claimed (see in re claim 1), and Ishida is modified by Lewis to include a collection manifold and distribution manifold configured to be fluidly coupled as claimed (see in re claim 3) and configured to direct air as claimed in order to change the tip clearance responsive to heat transfer between the negative coefficient of thermal expansion material and said air, as claimed (see in re claim 3).  Since Ishida as modified by Lewis exhibits the configuration for coupling the manifolds to the inner casing and directing air as claimed, it follows that the proposed combination also teaches these method steps, which would be required to produce and operate the configuration of Ishida as modified by Lewis described above.
Regarding claim 16, 
Regarding claim 17, Lewis teaches in the above modification a controller coupled to said valve, said controller configured to actuate said valve to control the air flow rate to change the tip clearance by changing the temperature of the inner case (see in re claim 3).  Since Ishida discloses that the inner case is formed of negative thermal expansion coefficient material (see in re claim 1), the proposed combination exhibits the claimed structure, and thereby also necessarily exhibits the process of configuring the structure.
Regarding claim 19, Lewis teaches in the above modification that said air is drawn from radially inside the inner case (Lewis, Fig. 13 and [0078]), which in the configuration of Ishida is compressor cooling air from the main gas flow path (Ishida, Fig. 2).
Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as modified by Lewis according to claims 10 and 17, and in further view of Johnston (US Pat. No. 4,329,114).
Regarding claim 11, Ishida as modified by Lewis according to claim 10 discloses the gas turbine engine compressor according to claim 10.  
Ishida as modified by Lewis fails to teach instrumentation and controls coupled to the controller, said instrumentation and controls configured to activate said controller responsive to gas turbine engine information.
Johnston exhibits (Fig. 2) an active clearance control system for minimizing tip clearance during steady state and transient operation in a compressor (Fig. 1-2 and Col. 1, ln 12-15), the system comprising a collection intake (62) fluidly coupled to a distribution manifold (38) attached to and surrounding the outer side of the inner case (31) (Fig. 2 and Col. 3, ln 62-65) and configured to channel gases from the main gas flow path to flow over the radially outer surface of the inner case (Fig. 2 and Col. 3, ln 62 – Col. 4, ln 11), with the airflow controlled by a valve (43) that is coupled to and controlled by a controller (42) (Fig. 2 and Col. 4, ln 3-11).  Johnston teaches that instrumentation and controls 
Because Ishida and Johnston both describe tip-clearance control systems for maintaining minimum tip clearances in compressors, and since, while the inner case of Ishida is configured to exhibit minimal change in diameter during heating, Ishida does teach that slight changes in diameter may be exhibited (Pg. 8, ln 8-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Ishida as modified by Lewis to include the instrumentation and controls, as taught by Johnston, in order to further reduce tip clearance by allowing the controller to operate in response to gas turbine engine information (engine operating parameters) (Col. 4, ln 19-23), thereby allowing the system to be modulated to minimize tip clearance during transient engine operation (Col. 5, ln 8-21).
Regarding claim 18, Johnston teaches in the above modification the configuration of instrumentation and controls coupled to the controller, said instrumentation and controls being configured to activate said controller responsive to gas turbine engine information, thereby Johnston also necessarily teaches the process steps of producing this configuration.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida as modified by Lewis according to claim 1, and in further view of Erickson (US Pat. Pub. No. 2008/0193278 A1).
Regarding claim 6, 
Insofar as Ishida does not explicitly teach that said negative coefficient of thermal expansion case material is configured to produce a symmetric response to the case, Erikson exhibits (Fig. 4) a system of distribution manifolds (140) for providing impingement flow onto the radially outer surface of a turbine casing (120) in order to control tip clearance (Fig. 4 and [0017-0018]).   Erikson teaches that impingement holes (148) of the distribution manifolds may be positioned in order to ensure that a uniform heat transfer is delivered to the turbine casing ([0014], ln 16-18 and [0020]).
Because Ishida and Erikson both describe tip-clearance control systems for gas turbine engines, and since Ishida as modified by Lewis according to claim 1 uses distribution manifolds with impingement holes to heat/cool the inner case (see Lewis, Fig. 13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Ishida as modified by Lewis with the distribution manifolds and impingement hole positioning of Erikson, in order to ensure that a uniform heat transfer is delivered to the compressor inner case, as described by Erikson ([0014], ln 16-18 and [0020]).  Here, a uniform heat transfer across the compressor inner case is by definition also symmetric, and it is clear from Ishida that the negative coefficient of thermal expansion material is configured as a symmetric ring (Fig. 2 and Pg. 7, ln 44-45) and is reactive to heat transfer (see in re claim 1), therefore in this configuration of symmetric heat transfer, the negative coefficient of thermal expansion case material is configured to produce a symmetric response to the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745